J-A29026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    RAFAEL RUIZ-FIGUEROA,

                             Appellant                No. 3118 EDA 2016


                 Appeal from the PCRA Order August 30, 2016
                in the Court of Common Pleas of Lehigh County
               Criminal Division at No.: CP-39-CR-0000065-2009


BEFORE: LAZARUS, J., PLATT, J.,* and STRASSBURGER, J.*

MEMORANDUM BY PLATT, J.:                           FILED JANUARY 12, 2018

        Appellant, Rafael Ruiz-Figueroa, appeals pro se from the order

dismissing his first petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        A previous panel of this Court set forth the background of this case as

follows on direct appeal:

              This matter arises out of the brutal murder of Hungria
        Santana and the attempted murder of her daughter, Yalibe Feliz,
        by [A]ppellant, Feliz’s former boyfriend. On September 23, 2011,
        [A]ppellant entered a guilty plea to one general count of criminal
        homicide and one count of attempted criminal homicide.
        Beginning on September 26, 2011, a four-day degree of guilt
        hearing took place on the charge of criminal homicide. On
        September 30, 2011, the trial court determined that [A]ppellant
        committed first degree murder and sentenced him to life
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29026-17


     imprisonment without the possibility of parole. Appellant was
     sentenced to a consecutive sentence of no less than 20 nor more
     than 40 years for the count of attempted criminal homicide. . . .

          The trial court recounted the pertinent facts as follows:

                 On July 25, 2005 at approximately 10 a.m.,
          members of the Allentown Police Department were
          dispatched to 217 1/2 Railroad Street, Allentown,
          Lehigh County, Pennsylvania to assist an emergency
          medical services unit that had been called to the
          scene. At that location, police were met by the
          residents of the home and Yalibe Feliz, a neighbor.
          Ms. Feliz was laying [sic] on her back, moaning and
          rolling from side to side. The police were able to
          observe numerous cuts/wounds on Ms. Feliz’s body.
          Ms. Feliz appeared to be losing consciousness and
          Officer John Blair attempted to ask her questions
          about who attacked her. Ms. Feliz replied, “My man
          did it,” and mentioned the name “Raffi.”

                Fearing that the assailant was still in Ms. Feliz’s
          home, the police went to 220 Railroad Street. They
          observed blood on the front screen door and the front
          door itself. Inside the home, they observed blood
          throughout the home, from the dining room to the
          kitchen area. Inside the kitchen, police located the
          body of Hungria Santana, Ms. Feliz’s mother, lying in
          a pool of blood, obviously dead.

                 The police searched the home but were unable
          to find Ms. Feliz’s ex-boyfriend, later identified as the
          Appellant. Instead, they found a baby asleep on a bed
          in an upstairs room. Officer Blair took the baby from
          the bed and gave him to EMS personnel.

                The murder scene was processed and various
          items were collected from Ms. Santan[a] and the
          scene. Specifically, a bloody knife was recovered from
          the kitchen area. The knife was 12 inches long,
          including an 8 inch serrated metal blade, and had a
          black plastic handle. The knife was submitted for DNA
          analysis and the DNA was determined to match a
          sample given by Ms. Feliz.

                                    -2-
J-A29026-17



                                       *       *   *

              . . . Ms. Feliz told [police] everything about the
              incident and that the baby was still asleep in the
              house.    Ms. Feliz was placed in an ambulance
              immediately. . . . She was on the threshold of death.
              During surgery, it was apparent that the stab wound
              had pierced her pericardium, into her heart. The hole
              in her heart was ultimately repaired and her blood
              pressure returned. . . .

(Commonwealth v. Ruiz-Figueroa, No. 2856 EDA 2011, unpublished

memorandum at *1-2, 4 (Pa. Super. filed Oct. 5, 2012)) (quoting Trial Court

Opinion, 1/04/12).1

       This Court affirmed the judgment of sentence on October 5, 2012.

Following Appellant’s successful litigation of a PCRA petition, the PCRA court

reinstated his right to file a petition for allowance of appeal nunc pro tunc.

Our Supreme Court denied his petition for allowance of appeal on June 25,

2014. (See Commonwealth v. Ruiz-Figueroa, 94 A.3d 1009 (Pa. 2014)).

       On May 13, 2015, Appellant filed the instant timely PCRA petition.

Appointed counsel filed a motion to withdraw and Turner/Finley2 “no merit”

letter on June 23, 2016. On June 28, 2016, the PCRA court granted counsel’s

____________________________________________


1 The evidence also reflected that Ms. Feliz had obtained a protection from
abuse order against Appellant in June of 2005, and that in the days leading
up to the murder he told other witnesses that he was watching Ms. Feliz and
was going to kill her because he believed she had found another boyfriend.
(See id. at *3-5, 11-12, 14).

2 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-A29026-17



motion to withdraw and issued notice of its intent to dismiss the PCRA petition

without a hearing. See Pa.R.Crim.P. 907(1). Appellant filed an untimely pro

se response on August 12, 2016.3 See id. On August 30, 2016, the PCRA

court entered its order dismissing the PCRA petition.        This timely appeal

followed.4

       Appellant raises two issues for our review:

       I. Did the court below err when it found trial counsel was not
       ineffective?

       II. Did the court below commit plain error when it accepted
       Appellant’s constitutional waivers?

(Appellant’s Brief, at 4) (unnecessary capitalization omitted).

            Our standard of review of an order denying PCRA relief is
       whether the record supports the PCRA court’s determination, and
       whether the PCRA court’s determination is free of legal error. The
       PCRA court’s findings will not be disturbed unless there is no
       support for the findings in the certified record.

Commonwealth v. Brown, 143 A.3d 418, 420 (Pa. Super. 2016) (citations

omitted).

       Appellant first argues that trial counsel was ineffective in permitting him

to enter a guilty plea under circumstances where he was not competent due


____________________________________________


3 We have applied the prisoner mailbox rule to Appellant’s filing. See
Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011), appeal
denied, 46 A.3d 715 (Pa. 2012).

4 The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal. On October 18, 2016, the court entered an order
referring this Court to its June 28 and August 30, 2016 orders for the reasons
for its decision. See Pa.R.A.P. 1925.

                                           -4-
J-A29026-17



to mental illness. (See id. at 9-13). He claims that his waiver of his right to

a jury trial and entry of the plea was not the product of a knowing, intelligent,

and voluntary decision. (See id. at 9-10). This issue does not merit relief.

             To be entitled to relief on an ineffectiveness claim, a PCRA
      petitioner must establish: (1) the underlying claim has arguable
      merit; (2) no reasonable basis existed for counsel’s action or
      failure to act; and (3) he suffered prejudice as a result of counsel’s
      error, with prejudice measured by whether there is a reasonable
      probability the result of the proceeding would have been different.
      Commonwealth v. Chmiel, 612 Pa. 333, 30 A.3d 1111, 1127
      (2011) (employing ineffective assistance of counsel test from
      Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973, 975–76
      (1987)).     Counsel is presumed to have rendered effective
      assistance. Additionally, counsel cannot be deemed ineffective for
      failing to raise a meritless claim. Finally, because a PCRA
      petitioner must establish all the Pierce prongs to be entitled to
      relief, we are not required to analyze the elements of an
      ineffectiveness claim in any specific order; thus, if a claim fails
      under any required element, we may dismiss the claim on that
      basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (some citations

and footnote omitted).

                   It is clear that a criminal defendant’s right to
            effective counsel extends to the plea process, as well
            as during trial.         However, [a]llegations of
            ineffectiveness in connection with the entry of a
            guilty plea will serve as a basis for relief only if
            the ineffectiveness caused the defendant to
            enter an involuntary or unknowing plea. Where
            the defendant enters his plea on the advice of counsel,
            the voluntariness of the plea depends on whether
            counsel’s advice was within the range of competence
            demanded of attorneys in criminal cases.

            [T]he law does not require that [the defendant] be pleased
      with the outcome of his decision to enter a plea of guilty: All that
      is required is that [his] decision to plead guilty be knowingly,
      voluntarily, and intelligently made. Moreover, with regard to the

                                      -5-
J-A29026-17


     prejudice prong, where an appellant has entered a guilty plea, the
     appellant must demonstrate it is reasonably probable that, but for
     counsel’s errors, he would not have pleaded guilty and would have
     gone to trial.

Commonwealth v. Timchak, 69 A.3d 765, 769-70 (Pa. Super. 2013)

(citations and quotation marks omitted; emphasis added).

                   The standard for post-sentence withdrawal of
            guilty    pleas    dovetails   with   the     arguable
            merit/prejudice requirements for relief based on a
            claim of ineffective assistance of plea counsel, . . .
            under which the defendant must show that counsel’s
            deficient stewardship resulted in a manifest injustice,
            for example, by facilitating entry of an unknowing,
            involuntary, or unintelligent plea. This standard is
            equivalent to the “manifest injustice” standard
            applicable to all post-sentence motions to withdraw a
            guilty plea.

            A valid guilty plea must be knowingly, voluntarily and
     intelligently entered.      The Pennsylvania Rules of Criminal
     Procedure mandate that pleas be taken in open court, and require
     the court to conduct an on-the-record colloquy to ascertain
     whether a defendant is aware of his rights and the consequences
     of his plea. Specifically, the court must affirmatively demonstrate
     the defendant understands: (1) the nature of the charges to which
     he is pleading guilty; (2) the factual basis for the plea; (3) his
     right to trial by jury; (4) the presumption of innocence; (5) the
     permissible ranges of sentences and fines possible; and (6) that
     the court is not bound by the terms of the agreement unless the
     court accepts the agreement.         This Court will evaluate the
     adequacy of the plea colloquy and the voluntariness of the
     resulting plea by examining the totality of the circumstances
     surrounding the entry of that plea.

Commonwealth v. Kelley, 136 A.3d 1007, 1013 (Pa. Super. 2016) (citations

omitted).

     Here, the record reflects that, before the guilty plea hearing, Appellant

underwent numerous mental health evaluations.         Although Appellant was


                                     -6-
J-A29026-17



determined to be incompetent to stand trial at one point, his competency was

restored through hospitalization, and he was declared competent on February

10, 2011.   (See N.T. Hearing, 9/30/11, at 87; Order, 6/28/16, at 2 n.1;

Commonwealth’s Brief, at 15).

      At the September 23, 2011 guilty plea hearing, the trial court reviewed

Appellant’s mental health history and hospitalizations for his mental illness.

(See N.T. Guilty Plea, 9/23/11, at 7-10). Appellant relayed that he had been

taking medication for one year and six months, that he felt better as a result,

that he was “clear headed[,]” and his medication did not interfere with his

ability to understand the proceedings. (Id. at 9).

      The Commonwealth explained that, in exchange for Appellant’s entry of

the plea, it would withdraw its notice of aggravating circumstances and no

longer seek the death penalty.     (See id. at 2-3).    The trial court would

determine the degree of guilt on the criminal homicide charge, and Appellant’s

sentence. (See id. at 3).

      During the plea colloquy, the trial court advised Appellant of the

elements of the charges he faced and the associated penalties, and Appellant

admitted to stabbing both of the victims. (See id. at 13-20, 29-30). The

court thoroughly explained the right to a jury trial and the presumption of

innocence, and Appellant stated that he understood that he was giving up his

right to be tried by a jury. (See id. at 20-22). Appellant also averred that he

had fully discussed the evidence in the case and possible defenses with his

attorney, and that he was satisfied with counsel’s advice. (See id. at 25).

                                     -7-
J-A29026-17



Defense counsel indicated that Appellant understood the nature of the charges

to which he was pleading guilty, and the consequences of the plea. (See id.

at 26).

       After review of the record, we conclude that Appellant is not entitled to

relief on his ineffective assistance of counsel claim. Despite his assertions to

the contrary, the record does not reflect that he entered an involuntary guilty

plea facilitated by counsel.        Rather, it reflects that Appellant voluntarily

decided to plead guilty after his competency was restored, in light of the

compelling evidence against him and the Commonwealth’s intention to seek

the death penalty.

       Furthermore, Appellant made statements under oath at the guilty plea

colloquy indicating that he understood that he was giving up his right to a jury

trial, that his medication for his mental illness did not impact his ability to

understand the proceedings, and that he was satisfied with counsel’s advice.

“Appellant is bound by these statements, and he may not now assert grounds

for withdrawing the plea which contradict the statements.” Timchak, supra

at 774 (citation omitted).          Upon review, we conclude that Appellant’s

underlying claim that his plea was involuntary lacks arguable merit.          See

Treiber, supra at 445; Timchak, supra at 769. Appellant’s first issue merits

no relief.5

____________________________________________


5Appellant also appears to challenge the effectiveness of PCRA counsel for
deciding his ineffectiveness assistance of trial counsel claim lacked merit.



                                           -8-
J-A29026-17



       Appellant next contends that the trial court erred in accepting his guilty

plea where it was aware that he was seriously mentally ill, on medications,

and not competent to enter a knowing, intelligent and voluntary plea. (See

Appellant’s Brief, at 14-15). This issue is waived.

       “To be eligible for relief under [the PCRA], the petitioner must plead and

prove by a preponderance of the evidence . . . [t]hat the allegation of error

has not been previously litigated or waived.”      42 Pa.C.S.A. § 9543(a)(3).

“[A]n issue is waived if the petitioner could have raised it but failed to do so

before trial, at trial, during unitary review, on appeal or in a prior state

postconviction proceeding.” 42 Pa.C.S.A. § 9544(b). “At the collateral review

stage, allegations of trial court error are waived, since they were not raised at

the first opportunity for review.” Commonwealth v. Rush, 838 A.2d 651,

660 (Pa. 2003) (citation omitted).

       Here, Appellant could have raised his claim of trial court error in

accepting his allegedly defective guilty plea in his direct appeal to this Court,

but failed to do so. (See Ruiz-Figueroa, supra No. 2856 EDA 2011, at *6

(challenging only the sufficiency and weight of the evidence supporting his

conviction on direct appeal)). Therefore, it is waived, and he is not eligible


____________________________________________


(See Appellant’s Brief, at 13). This issue is waived because it was not raised
in Appellant’s statement of the questions involved or fairly suggested thereby,
nor did Appellant develop it properly in his brief. (See id. at 4, 12-13); see
also Pa.R.A.P. 2116(a), 2119(a)-(c). Moreover, as discussed, we agree with
PCRA counsel’s assessment that Appellant’s claim lacked merit.



                                           -9-
J-A29026-17



for relief on this basis on collateral review. See 42 Pa.C.S.A. § 9543(a)(3).

Appellant’s final issue merits no relief.6 Accordingly, we affirm the order of

the PCRA court.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/18




____________________________________________


6Moreover, as detailed above, the record demonstrates that Appellant’s guilty
plea was valid.

                                          - 10 -